HealthSouth Corporation Stifel Nicolaus / Johns Hopkins Health Policy Symposium Handout Baltimore September 15, 2009 Exhibit 99.1 Table of Contents Note Regarding Forward-Looking StatementsThe information contained in this presentation includes certain estimates, projections and other forward-looking information thatreflect our current views with respect to future events and financial performance. These estimates, projections and other forward-looking information are based on assumptions that HealthSouth believes, as of the date hereof, are reasonable. Inevitably, therewill be differences between such estimates and actual results, and those differences may be material. There can be no assurance that any estimates, projections or forward-looking information will be realized.All such estimates,projections and forward-looking information speak only as of the date hereof. HealthSouth undertakes no duty to publicly updateor revise the information contained herein. This presentation also includes estimates and projections published by the Centers for Medicare and Medicaid Services (“CMS”).We are not able to verify those estimates or projections or the detailed calculations thereof by CMS which are not made public.Any changes or errors in those calculations, among other uncertainties such as those referred to below and changes in CMS’sown rules and policies, could cause actual results to differ materially from CMS’s projections.Furthermore, we do not believethat CMS numbers are consistent with financial reporting results.CMS data and projections should not be used as an indicationof financial performance. You are cautioned not to place undue reliance on the estimates, projections and other forward-looking information in thispresentation as they are based on current expectations and general assumptions and are subject to various risks, uncertaintiesand other factors, including those set forth in our Form 10-K for the year ended December 31, 2008, the Form 10-Q for thequarters ended March 31, 2009, and June 30, 2009, and in other documents we previously filed with the SEC, many of which arebeyond our control, that may cause actual results to differ materially from the views, beliefs and estimates expressed herein. Note Regarding Presentation of Non-GAAP Financial MeasuresThe following presentation includes certain “non-GAAP financial measures” as defined in Regulation G under the SecuritiesExchange Act of 1934. The Appendix at the end of this presentation includes reconciliations of the non-GAAP financial measuresfound in the following presentation to the most directly comparable financial measures calculated and presented in accordancewith Generally Accepted Accounting Principles in the United States. Our Form 8-K, dated September 14, 2009, to which thefollowing presentation slides are attached, provides further explanation and disclosure regarding our use of non-GAAP financialmeasures and should be read in conjunction with these presentation slides. Cautionary Statements HealthSouth
